Citation Nr: 1543309	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-14 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to October 1975.  He had additional service in the New Hampshire Air National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals a transcript of the August 2014 hearing; however, the remaining documents are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he is entitled to service connection for prostate cancer as a result of herbicide exposure during service.  Throughout the appeal, the Veteran has claimed that he was exposed to Agent Orange while he was stationed at the Takhli Royal Thai Air Force Base in Thailand from October 1972 to October 1973.  See Veteran's Air Force Commendation Medal citation, April 2014 informal decision review officer (DRO) hearing memorandum, August 2014 hearing transcript.  He indicated that his unit was assigned to occupy the abandoned airfield and that large amounts of herbicides were used as defoliants to clear the airfield and destroy the overgrown jungle vegetation.  He stated that the operation to clear the airfield was called Constant Guard Two.  See August 2014 hearing.  He asserted that the wind carried the herbicides across the airfield to the areas that he lived and worked along the perimeter of the base, that he was not issued any protective gear, and that there were no decontamination protocols in place at the base.  See August 2014 hearing.  The Veteran also reported that he worked on the flight line, picking up supplies and replacing equipment on Air Force aircraft during his service in Thailand.  See November 2013 statement by Veteran accompanying his notice of disagreement, April 2014 informal DRO hearing memorandum.  On remand, the AOJ should obtain the Veteran's service treatment records and service personnel records and attempt to verify whether herbicides were used at the Takhli Royal Thai Air Force Base in Thailand during the Veteran's service from October 1972 to October 1973.

In addition, during the August 2014 hearing, the Veteran stated that his physicians and the nurse practitioner who conducted his January 2013 VA Agent Orange evaluation suggested that his prostate cancer was caused by his herbicide exposure during service.  However, none of the medical evidence associated with the record includes an opinion regarding the etiology of his prostate cancer.  Therefore, on remand, the AOJ should obtain any outstanding VA and private treatment records relevant to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appropriate service department and/or records custodian(s), to include NPRC, with a request for copies of any service treatment records and service personnel records, to include any records related to the Veteran's service at the Takhli Royal Thai Air Force Base in Thailand from October 1972 to October 1973.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  

The Veteran should be notified of any action to be taken, and he should be provided an opportunity to submit copies of the outstanding records. 

2.  The AOJ should also contact the appropriate service department and/or records custodian(s), to include NPRC, with a request for copies of any pertinent records, including copies of the command history, to verify the Veteran's alleged herbicide exposure.  Specifically, the AOJ should confirm whether herbicides were used at the Takhli Royal Thai Air Force Base in Thailand in Operation Constant Guard Two during the Veteran's service.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  

The Veteran should be notified of any action to be taken, and he should be provided an opportunity to submit copies of the outstanding records. 

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for prostate cancer.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Specific requests should be made for authorization to obtain private treatment records from Dr. B. (initials used to protect the Veteran's privacy), as referenced in an authorization from received by VA in November 2012, and from the Dana Farber Cancer Institute in Boston, Massachusetts.

A specific request should also be made for any outstanding VA treatment records.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion.

5.  Thereafter, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




